UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2015 Date of reporting period:April 30, 2015 Item 1. Reports to Stockholders. MicroCap Opportunities Fund Ultra MicroCap Fund Low Priced Stock Fund Semi-Annual Report April 30, 2015 (Unaudited) The PERRITT MICROCAP OPPORTUNITIES FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $500 million (referred to as “micro-cap” companies).The Fund seeks to invest in micro-cap companies that have demonstrated above-average growth in revenues and/or earnings, possess relatively low levels of long-term debt, have a high percentage of their shares owned by company management, and possess modest price-to-sales ratios and price-to-earnings ratios that are below their long-term annual growth rate. At times, the Fund may also invest in “special situations” such as companies that possess valuable patents, companies undergoing restructuring, and companies involved in large share repurchase programs.Investors should expect the Fund to contain a mix of both value-priced and growth stocks. The PERRITT ULTRA MICROCAP FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $300 million (referred to as “micro-cap” companies). The Fund seeks to invest in micro-cap companies that have a high percentage of their shares owned by company management, possess relatively low levels of long-term debt, have a potential for above average growth in revenues and/or earnings, and possess reasonable valuations based on the ratios of price-to-sales, price-to-earnings, and price-to-book values. The micro-cap companies in which the Fund may invest include “early stage” companies, which are companies that are in a relatively early stage of development with market capitalizations that are below $50 million. At times, the Fund may also invest in unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. The PERRITT LOW PRICED STOCK FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of low priced common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $3 billion.Low priced stocks are those that are trading at or below $15 per share at the time of initial purchase.Subsequent to the initial purchase, the Fund may purchase such securities at a price above $15 per share.The Fund’s strategy is based on the premise that low priced stocks offer growth potential because these stocks have limited broker research coverage, the companies’ prospects are misunderstood by most investors, and some investors mistakenly believe stocks trading below $15 per share are more “speculative” than those trading at higher levels and therefore avoid low priced stocks. The Fund will invest in “growth” stocks, “value” stocks, or a combination of both.Given the market capitalization restrictions, the Fund will normally invest in securities issued by small-cap companies, including some micro-cap companies.However, micro-cap companies will only make up a small portion of the Fund’s portfolio.Micro-cap companies represent the smallest sector of public companies based on market capitalization. At times, the Fund’s portfolio may contain the shares of unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. Table of Contents Semi-Annual Report April 30, 2015 (Unaudited) From the Desk of Michael Corbett, President and CIO 2 Perritt MicroCap Opportunities Fund From the Portfolio Managers 5 Performance 8 Ten Largest Common Stock Holdings 10 Allocation of Portfolio Investments 11 Perritt Ultra MicroCap Fund From the Portfolio Managers 12 Performance 16 Ten Largest Common Stock Holdings 18 Allocation of Portfolio Investments 19 Perritt Low Priced Stock Fund From the Portfolio Managers 20 Performance 24 Ten Largest Common Stock Holdings 26 Allocation of Portfolio Investments 27 Perritt Funds Schedules of Investments 28 Statements of Assets and Liabilities 39 Statements of Operations 40 Statements of Changes in Net Assets 41 Financial Highlights 44 Notes to Financial Statements 47 Expense Example 56 Advisory Agreement 58 Directors and Officers 60 Information 63 1 Perritt Funds, Inc. From the Desk of Michael Corbett, President and CIO Michael Corbett, President and CIO In late 1978, a University of Chicago doctoral student, Rolf Banz, uncovered the fact that small company stocks had outperformed large company stocks during most of the twentieth century in his doctoral dissertation1.Of course, one might suspect that smaller company stocks would provide higher returns than larger company stocks because these stocks contain more risk.However, Banz’s research showed that small company stocks provided investors with returns that went above and beyond what would normally be expected to account for any increased risk.The extra risk-adjusted returns supplied by small company stocks eventually became known as “the small firm effect.” During the decade following the discovery of the small firm effect, a number of mutual fund companies launched new funds aimed at capturing the extra returns offered by small firm stocks.These funds proved to be popular with investors, who then poured hundreds of millions of dollars into small company mutual funds.Although quite successful in attracting assets, mutual fund managers quickly found that the limited liquidity of small company stocks precluded investment in tiny companies represented in Rolf Banz’s original research.To maintain fully invested portfolios, these managers merely increased the size of the companies included in their portfolios.As a result, the average market capitalization of many small company funds began to exceed the threshold originally used by Banz when defining the small company universe. To account for the disparity in the average size of stocks contained in smaller company fund portfolios, a new category was born: the micro-cap fund.Generally, micro-cap funds were defined as those with portfolios with average market capitalizations below $300 million, and $300 million to $1.5 billion average market capitalization were considered small-cap funds.Today, micro-cap funds typically have portfolios with average market capitalization below $500 million, and mutual funds with average market capitalization ranging from $500 million to $3.0 billion are designated as small-cap funds. The separation of micro-cap funds from small-cap funds by portfolio tracking services was made necessary because of the wide risk and return differential that exists between funds investing in small companies versus those that invest in micro-cap companies.In other words, funds that invest in micro-cap companies were just not comparable to those that invest in significantly larger companies.Even so, both micro-cap and small-cap funds compared their results to a common investment benchmark, the Russell 2000 Index. The Research Foundation of the CFA Institute states that investment portfolio benchmarks “are paper portfolios constructed for comparison with real portfolios to see whether the latter is being managed effectively.”To perform its function properly, a benchmark should “embody the opportunity set of investments in an asset class.”In other words, if you want to know whether or not the portfolio managers of the funds you 1 Journal of Financial Economics (1981); “The Relationship Between Return and Market Value of Common Stocks.” 2 Perritt Funds, Inc. own are doing a good job, you should compare their returns with those of an appropriate benchmark.This task became impossible in the 1990’s and early 2000’s for micro-cap funds, because there was no index that embodied the opportunity set of investments in this asset class.However, help finally arrived…sort of! In the mid 2000’s, several firms, including Frank Russell & Company, launched micro-cap indexes.Frank Russell launched the Russell Microcap Index in June 2005 and also included historic performance beginning in January 2000.As with the Russell 1000 Index and the Russell 2000 Index, Frank Russell aims to construct the index by ranking stocks by market capitalization.However, there are a few interesting things to be aware of in the index’s construction. First, the Russell Microcap Index is generally made up of the 1000 smallest companies within the Russell 2000 Index and adding another 1000 micro-cap companies from the major exchanges. This would mean that the index would have 2000 companies in it at any given point in time.However, in recent years there have not been an additional 1000 public micro-cap companies available, so the Russell Microcap Index has floated between 1600 to 1700 stocks during most of the past 10 years. Second, to help reduce turnover within indexes, Frank Russell created what they call five-percent market capitalization bands around the indexes.What this means is that when Russell rebalances the indexes each year, they will not remove a company from the index if it is within 2.5 percent of the cutoff.The result is that several multibillion dollar companies stay in the Russell Microcap Index and several sub-$500 million companies stay in the Russell 2000 Index.As of April 30, 2015, the Russell Microcap Index has a median market capitalization of $211 million, and an average market capitalization of $654 million.While median market capitalization gives an impression of micro-cap, the average market capitalization makes it feel more like a smaller capitalization index.In fact, as of April 30, 2015, the largest company within the Russell Microcap Index had a market capitalization of nearly $5 billion. Finally, a lower turnover ratio for the indices has its positives, but also some drawbacks.The lower turnover ratio has increased the indices’ concentration among industries.Today, the index has more than half of its holdings within two industries: financial services and healthcare, primarily biotechnology.Our funds have essentially zero in biotechnology, therefore this large weight to biotechnology makes the index a poor tool for measuring our two micro-cap mutual funds.Because of these factors, in our opinion, it is almost impossible to create a perfect micro-cap index.Regardless, we continue to use the Russell 2000 Index and the Russell Microcap Index to report small- and micro-cap performance. The next page lists some interesting fun facts about the Russell Microcap Index as of April 30, 2015. 3 Perritt Funds, Inc. Russell Index Fun Facts (as of April 30, 2015) • Total market capitalization of all companies within the Russell Microcap Index is $503 billion versus Apple’s (AAPL) market capitalization of $750 billion. • Total combined revenue of every company within Russell Microcap Index is $451 billion versus Exxon Mobil’s (XOM) 2014 revenue of $394 billion. • Average number of analysts that follow companies within the Russell Microcap Index is 2.1 versus 14.2 for companies within S&P 500 Index. • There are 223 companies within the Russell Microcap Index that have no debt, versus 9 for the S&P 500 Index. Michael J Corbett President and Chief Investment Officer Market Capitalization is defined as the total dollar market value of all of a company’s outstanding shares.Market capitalization is calculated by multiplying a company’s shares outstanding by the current market price of one share. Russell 2000 Index is an index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. Russell 1000 Index is an index of approximately 1,000 of the largest companies in the U.S. equity markets, the Russell 1000 is a subset of the Russell 3000 Index. The Russell 1000 (maintained by the Russell Investment Group) comprises over 90% of the total market capitalization of all listed U.S. stocks, and is considered a bellwether index for large cap investing. Russell Microcap Index is a capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks.The broad index is designed to present an unbiased collection of the smallest tradable securities that still meet exchange listing requirements, so over-the-counter (OTC) stocks and pink sheet securities are excluded.The Russell Microcap Index is recalculated annually to prevent growing stocks from distorting index performance, and to include new entrants. 4 Perritt MicroCap Opportunities Fund Portfolio Managers’ Message Michael Corbett, George Metrou, Portfolio Manager Portfolio Manager The Perritt MicroCap Opportunities Fund posted a gain of 1.79 percent during the six month period ended April 30, 2015, which compares to a 4.65 percent gain for the Russell 2000 Index and a 5.42 percent gain for the Russell Microcap Index.The Fund’s longer-term performance results, as well as the benchmark’s performance, can be found later in this report. We continue to be confronted with a tiered market.Certain pockets of low quality, high valuation, and extremely speculative investments have exhibited upward price momentum.Companies in these areas of the market, often lacking earnings, cash flows, and even revenues will not pass our quality thresholds.Less “story” driven sectors still provide opportunity to find quality businesses at attractive prices.Furthermore, some select areas of the market have become outright cheap, relative to the earnings power of the businesses and the companies intrinsic value. During the period, we initiated thirteen new positions in the portfolio.This demonstrates to us that we continue to find value in individual companies with attractive business models, valuable assets, and positive prospects.For example, we were pleased to become owners of high margin, high ROIC businesses, such as Cherokee Inc. (CHKE), PDFS Solutions Inc. (PDFS), and Zix Corp. (ZIXI). We initiated several positions where we believed the market had overly discounted a high quality company’s future prospects: Ennis Inc. (EBF), Remy International, Inc. (REMY), SL Industries Inc. (SLI), Trinity Biotech (TRIB), and UMH Properties (UMH).Two additional companies, Superior Uniform Group (SGC) and Trecora Resources (TREC) were added to the portfolio after evaluating each company’s recent efforts to aggressively expand their business through both M&A (mergers and acquisitions) and internal investment.Both SGC and TREC have high levels of insider ownership, and we take notice of management teams making bold moves with their own money on the line. Even after the sixth year of the current bull market, we continued to find deep value opportunities in Baldwin and Lyons Inc. (BWINB) and Olympic Steel Inc. (ZEUS).Both BWINB and ZEUS are profitable companies with positive cash flow, yet were trading substantially below their tangible book equity value.Lastly, we participated in one IPO during the period, when we purchased a stake in Triumph Bancorp, Inc. (TBK), a specialty finance lender coupled with a community bank, priced at a discount to the peer group. We continue to curate a list of growing, high quality companies to evaluate for addition to the portfolio.Our value discipline often keeps us on the sidelines for periods of time. We intend to purchase the shares of a company only at prices which represent a significant discount to their intrinsic value. The period ended with cash of 4.0 percent of assets in the portfolio.We continue to rotate capital from existing positions with relatively limited potential for price appreciation, to those with greater upside potential. 5 Perritt MicroCap Opportunities Fund During the period, we liquidated twenty positions from the portfolio.We sold six companies after they received a valid buy-out offer, merger, or other corporate action: Courier Corp. (CRRC), Oplink Communications, Inc. (OPLK), Penford Corp. (PENX), SWS Group, Inc. (SWS), Skilled Healthcare Group, Inc. (SKH), and CareTrust REIT, Inc. (CTRE).One position, Integrated Silicon Solutions, Inc. (ISSI) received a buyout offer from two separate entities during the period, but we did not liquidate the holding, as we view the current high bid as inadequate.Historically, buyouts have made a meaningful contribution to the fund’s performance.This period was no exception and we continue to expect M&A activity in our target asset class. Five companies were sold after reaching our price targets or becoming too large in terms of market capitalization: Covenant Transportation Group, Inc. (CVTI), Monarch Casino & Resort, Inc. (MCRI), Omega Protein Corp. (OME), Rentrak Corp. (RENT), and Scorpio Tankers, Inc. (STNG).As a reminder, we do not utilize a hard ceiling rule to liquate positions in companies whose success has led to a market capitalization exceeding our mandate.However, we are mindful of the weight within the portfolio allocated to larger market capitalization securities, so as to not alter the overall characteristics of the portfolio.As we have historically, we intend to manage the portfolio true to the micro-cap asset class. The remaining nine securities sold from the portfolio were sold after reporting disappointing results or downgrades in our view of the price appreciation potential of the security.Six of these liquidations were directly related to the energy sector.We responded to the dramatic decline in the price of crude oil by downgrading our view of the sector and quickly cutting our exposure to the space. As of April 30, 2015, the Fund’s portfolio was comprised of 120 common stocks.The Fund’s 10 largest holdings and detailed descriptions can be found later in this report. Based on our earnings estimate, the Fund’s portfolio is trading at approximately 17.0 times 2015 earnings. Stocks in the portfolio are priced at a median 1.08 times revenue and the median market capitalization is approximately $281.7 million. Lastly, the median stock in the Fund is trading at 1.73 times book equity value. I want to thank my fellow shareholders for their continued support and confidence in the Perritt Capital Management team. We remain dedicated to investing in high quality micro-cap companies at attractive valuations. If you have any questions or comments about this report or your investment in the Perritt MicroCap Opportunities Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. George Metrou Portfolio Manager 6 Perritt MicroCap Opportunities Fund Cash Flow is a revenue or expense stream that changes a cash account over a given period. Cash inflows usually arise from one of three activities – financing, operations, or investing – although this also occurs as a result of donations or gifts in the case of personal finance. Cash outflows result from expenses or investments. This holds true for both business and personal finance. Tangible book equity value is a method of valuing a company on a per-share basis by measuring its equity after removing any intangible assets. Margin – is the difference between a product’s (or service’s) selling price and the cost of production. Return on Invested Capital (ROIC) – is a calculation used to assess a company’s efficiency at allocating the capital under its control to profitable investments. The return on invested capital measure gives a sense of how well a company is using its money to generate returns. Past performance does not guarantee future results. Forward earnings is not a measure of the Fund’s future performance. Opinions expressed are subject to change at any time, are not guaranteed, and should not be considered investment advice. Please refer to the Schedule of Investments in the report for more complete information regarding Fund holdings. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks, such as limited liquidity and greater volatility. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The semi-annual report must be preceded or accompanied by a prospectus. One cannot invest directly in an index. The Perritt Funds are distributed by Quasar Distributors, LLC. 7 Perritt MicroCap Opportunities Fund Performance* (Unaudited) April 30, 2015 Perritt MicroCap Opportunities Fund versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the microcap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund during the period presented.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares.The graph does not imply any future performance. 8 Perritt MicroCap Opportunities Fund Performance (Unaudited) (Continued) April 30, 2015 Cumulative Total Returns* Periods ended April 30, 2015 (Unaudited) Past Past Past Past Past Past Past 6 Months 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt Microcap Opportunities Fund 1.79% 1.82% 49.44% 64.72% 117.29% 388.63% 1,132.68% Russell 2000® Index 4.65% 9.71% 55.58% 82.03% 140.65% 193.85% 999.69% (reflects no deduction for fees and expenses) Russell Microcap® Index 5.42% 7.66% 60.21% 78.64% 106.42% N/A N/A (reflects no deduction for fees and expenses) Average Annual Total Returns* Periods ended April 30, 2015 (Unaudited) Past Past Past Past Past Past 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt Microcap Opportunities Fund 1.82% 14.33% 10.50% 8.07% 11.16% 10.57% Russell 2000® Index 9.71% 15.87% 12.73% 9.18% 7.45% 10.07% (reflects no deduction for fees and expenses) Russell Microcap® Index 7.66% 17.01% 12.30% 7.52% N/A N/A (reflects no deduction for fees and expenses) The Perritt MicroCap Opportunities Fund’s annualized expense ratio for the year ended October 31, 2014, as stated in the statutory prospectus, was 1.21%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 9 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) Atlas Financial Holdings, Inc. (AFH) engages in the underwriting of commercial automobile insurance policies, focusing on the “light” commercial automobile sector.This sector includes taxi cabs, non-emergency paratransit, and limousine/livery, and business auto. John B. Sanfilippo & Son, Inc. (JBSS) engages in the processing and marketing of tree nuts and peanuts in the United States.The company offers raw and processed nuts, including peanuts, almonds, Brazil nuts, pecans, pistachios, filberts, cashews, English walnuts, black walnuts, pine nuts, and macadamia nuts.The company provides its products under various private labels, as well as under the Fisher, Orchard Valley Harvest, and Sunshine Country brand names. Core Molding Technologies, Inc. (CMT) manufactures sheet molding compounds (SMC) and molds fiberglass reinforced plastics. The company specializes in large-format moldings and offers a range of fiberglass processes, including compression molding of SMC, glass mat thermoplastics, bulk molding compounds, and resin transfer molding.CMT offers its products for various markets, such as medium and heavy-duty truck, marine, automotive, agriculture, construction, and other commercial products in the United States, Mexico, and Canada. Addus Homecare Corporation (ADUS) provides home and community based services to older adults and younger disabled persons in the United States.Its services comprise social activities, transportation, and provision of meals and snacks, as well as personal care and therapeutic activities, such as exercise and cognitive interaction. Hudson Technologies Inc. (HDSN) provides innovative services to the recurring problems within the refrigeration industry.Its products and services include refrigerant sales, refrigerant management services, reclamation of refrigerants, and system decontamination to remove moisture, oils and other pollutants. Hill International, Inc. (HIL) provides management and consulting services to transportation, environmental, energy, and industrial markets. Clients include the United States and other national governments, foreign governments, and the private sector.Hill specifically focuses on two segments, Project Management and Construction Claims.The Project Management services provide a variety of construction management services and the Construction Claims advises clients to assist them in preventing or resolving claims and disputes. Cowen Group, Inc. (COWN) is a publicly owned asset management holding company.The company provides alternative investment management, investment banking, research, and sales and trading services for its clients.Through its subsidiaries, Cowen manages separate client focused portfolios, invests in equity, fixed income and also in alternative investments markets. Comfort Systems USA, Inc. (FIX) provides installation, maintenance, repair, and replacement services for heating, ventilation, and air conditioning (HVAC) systems in the mechanical services industry.The company is involved in the design, engineering, integration, and start-up of HVAC.It also provides specialized applications, such as building automation control systems, fire protection, process cooling, electronic monitoring, and process piping. 10 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) Integrated Silicon Solutions (ISSI) is a fabless semiconductor company that designs and markets high performance integrated circuits for automotive, communications, industrial, and digital consumer markets.Its primary products are DRAM in both package and Known Good Die (KGD) form and high speed and low power SRAM, serial and parallel NOR flash products, and a variety of mixed signal and analog products. GP Strategies Corp (GPX) is a global performance improvement solutions and e-learning provider for companies in the field of electronics and semiconductor, healthcare, software, finance, and accounting, as well as government agencies.They also provide consulting, engineering, and technical services to companies in the automotive, steel, oil and gas, power, chemical and beverage industries. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) April 30, 2015 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories.For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 11 Perritt Ultra MicroCap Fund Portfolio Managers’ Message Michael Corbett, Matthew Brackmann, Portfolio Manager Portfolio Manager The Perritt Ultra MicroCap Fund produced a return of 1.93 percent for the first six months of fiscal year 2015.This compares to the 4.65 percent return for the Russell 2000 Index and the 5.42 percent return for the Russell Microcap Index.The complete performance for the Fund and its benchmarks can be found on page 17. During the first six months of this fiscal year, the Fund has seen strong performance from its investments in the financial, industrial, and energy sectors.Some examples from the financial sector include MicroFinancial (MFI), a lending service that was bought out during the first fiscal quarter returning 22.2 percent, and Newtek Business Services (NEWT),a business development corporation that provides financial and business services to small and medium sized businesses, which rose nearly25 percent during the period.An example from the industrial sector would be Allied Motion Technologies (AMOT), which was the best performer in the Fund with a return of 100.16 percent in the past six months.While the general energy segment has experienced a broad sell off with the downturn in oil and gas, our investment in Uranium Energy Corp, a uranium producer in the southwest United States, was up 126 percent during the period. The Fund sold out of nine investments over the past six months.Two of these, the previously mentioned MicroFinancial (MFI) and Cimatron (CIMT), were sold as a result of the company receiving a valid buyout offer.Sigma Designs (SIGM) and Preferred Apartment Communities (APTS) were sold due to the stocks reaching their price targets.The remaining five companies were eliminated due to weak results or material downgrades in the outlook for the company.These investments were replaced with 13 new companies that we believe will help contribute to the Fund’s future performance.A couple of these investments include Xplore Technologies (XPLR), a manufacturer of rugged handheld tablets for commercial and defense applications and Data I/O (DAIO), a manufacturer of automatic programmers. As noted in our 2014 annual report, the Fund continues to actively underweight the healthcare sector with an exposure of 7.28 percent versus 24.92 percent for the Russell Microcap Index, specifically in pharmaceuticals, life sciences & biotech companies.Many of the companies in these sub-sectors have very little in the way of tangible assets, cash flow generation, profitability, and revenue.These industries are also exposed to a high degree of regulatory uncertainty due to the FDA approval process. These factors eliminate them from eligibility for investment due to our criteria and screening process.While this lower allocation to the sector largely explains the performance differential between the Fund and the Russell Microcap Index, we will remain underweight in this segment going forward due to our continued reliance on the valuation and stock picking criteria we have relied on the past 27 years. As of April 30, 2015, the Fund holds the common stock of 105 companies, up slightly from 101 held at the end of our last fiscal year on October 31, 2014.The Fund’s largest holdings and detailed descriptions 12 Perritt Ultra MicroCap Fund can be found on page 18.Based on our earnings estimates, the Fund’s portfolio is trading at 16.7 forward earnings.The median price-to-sales ratio is slightly below 1.1, the median price-to-book ratio is 1.73, and the median market capitalization is approximately $78 million. The Ultra Microcap Fund tends to have investments that fly under the radar screen of most investors.The micro-cap universe, particularly those stocks with sub-$100 million market capitalizations, are often ignored by investors for an extended period of time.Therefore, the potential rewards can take longer to achieve, but can be swift.While we as shareholders continue to be displeased with the Fund’s recent underperformance relative to the Russell Microcap Index, we remain focused on the long term potential of our investments despite relative weakness in the short term.As always, we would like to remind investors that the rewards of micro-cap investing typically are never consistent in the short run, but can have the potential to be rewarding in a full market cycle. We want to thank our fellow shareholders for their continued support and confidence in the Perritt Capital Management team. Each member of our investment committee, as well as many other employees, have made continued investment in this Fund for over 10 years. If you have any questions or comments about this report or your investment in the Perritt Ultra Microcap Fund, please call us toll-free at (800) 331-8936 or visit our web site at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Matthew Brackmann Portfolio Manager Russell 2000 Index is an index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. Russell Microcap Index is a capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks.The broad index is designed to present an unbiased collection of the smallest tradable securities that still meet exchange listing requirements, so over-the-counter (OTC) stocks and pink sheet securities are excluded.The Russell Microcap Index is recalculated annually to prevent growing stocks from distorting index performance, and to include new entrants. Price-to-sales ratio is an indicator of the value placed on each dollar of a company’s sales or revenues.It can be calculated either by dividing the company’s market capitalization by its total sales over a 12-month period, or on a per-share basis by dividing the stock price by sales per share for a 12-month period. Price-to-book ratio is a ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Past performance does not guarantee future results. Forward earnings is not a measure of the Fund’s future performance. 13 Perritt Ultra MicroCap Fund Opinions expressed are subject to change at any time, are not guaranteed, and should not be considered investment advice. Please refer to the Schedule of Investments in the report for more complete information regarding Fund holdings. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks, such as limited liquidity and greater volatility. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The Low Priced Stock Fund may invest in early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. Low Priced stocks are generally more volatile than higher priced securities The semi-annual report must be preceded or accompanied by a prospectus. One cannot invest directly in an Index. The Perritt Funds are distributed by Quasar Distributors, LLC. 14 (This Page Intentionally Left Blank.) 15 Perritt Ultra MicroCap Fund Performance* (Unaudited) April 30, 2015 Perritt Ultra MicroCap Fund versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the microcap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund during the period presented.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares.The graph does not imply any future performance. 16 Perritt Ultra MicroCap Fund Performance* (Unaudited) (Continued) April 30, 2015 Cumulative Total Returns** Periods ended April 30, 2015 (Unaudited) Past Past Past Past Past Since 6 Months 1 Year 3 Years 5 Years 10 Years Inception Perritt Ultra Microcap Fund 1.93% -3.74% 45.60% 63.38% 97.17% 111.30% Russell 2000® Index 4.65% 9.71% 55.58% 82.03% 140.65% 158.11% (reflects no deduction for fees and expenses) Russell Microcap® Index 5.42% 7.66% 60.21% 78.64% 106.42% 117.79% (reflects no deduction for fees and expenses) Average Annual Total Returns** Periods ended April 30, 2015 (Unaudited) Past Past Past Past Since 1 Year 3 Years 5 Years 10 Years Inception Perritt Ultra Microcap Fund -3.74% 13.34% 10.32% 7.02% 7.27% Russell 2000® Index 9.71% 15.87% 12.73% 9.18% 9.30% (reflects no deduction for fees and expenses) Russell Microcap® Index 7.66% 17.01% 12.30% 7.52% 7.57% (reflects no deduction for fees and expenses) The Perritt Ultra MicroCap Fund’s annualized expense ratio for the year ended October 31, 2014, as stated in the statutory prospectus, was 1.58%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The since inception date is August 30, 2004. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 17 Perritt Ultra MicroCap Fund Ten Largest Common Stock Holdings (Unaudited) USA Technologies, Inc. (USAT) is a provider of technology-enabled solutions and value-added services that facilitate electronic payment transactions for the unattended Point of Sale (“POS”) market.Its ePort Connect solution facilitates electronic payment options, as well as telemetry and machine-to-machine (M2M) services to monitor, control, and report on the results of distributed assets containing electronic payment solutions. Cherokee Inc. (CHKE) is a global marketer and licensor of accessories, apparel, footwear, and home brands. They own several Trademarks including Cherokee, Liz Lange, Completely Me by Liz Lange, Hawk, Tony Hawk, Sideout Sport and Carole Little and others.Cherokee, Inc.also assists other brand-owners and companies in identifying opportunities as a licensee or licensor for their brands or stores, as well as in partner with individuals to market and license their lifestyle brands. Newtek Business Services (NEWT) provides financial and business services for small and medium size businesses.Newtek through its subsidiaries acts as a one-stop-shop, offers electronic payment processing, check approval, web hosting, data storage, back up services, cloud computing, and other similar services to more than 100,000 business accounts nationally and globally. DSP Group Inc. (DSPG) provides wireless chipset solutions for converged communications, delivering system solutions that combine semiconductors and software with reference designs.Its products enable converged voice, audio, and data connectivity across diverse consumer products, ranging from cordless and VOIP phones, to home gateways and connected multimedia screens. Juniper Pharmaceuticals, Inc. (JNP) formerly known as Columbia Laboratories, Inc. develops, manufactures, licenses, and sells pharmaceutical products that utilize proprietary drug delivery technologies to treat unmet medical needs in women’s health.JNP expects to advance programs through Phase II clinical studies and then partner with larger pharmaceutical firms for Phase III studies and commercialization. Hennessy Advisors, Inc. (HNNA) a publicly traded investment manager offering a broad range of domestic equity, specialty, balanced, and fixed income mutual funds.Hennessy currently serves as the investment advisor to 16 open-ended mutual funds and primarily provides its services to investment companies. Quadrant 4 Systems Corporation (QFOR) provides software as a service based technology products in the United States and internationally.The company offers software products, platforms, consulting services, and solutions comprising proprietary technologies in social media, mobility, analytics, and cloud applications to small, medium, and large enterprise customers. Century Casinos, Inc. (CNTY) owns and operates Century Casino & Hotels in Cripple Creek and Central City, Colorado, and in Edmonton, Alberta, Canada, and the Century Casino in Calgary, Alberta, Canada. The Company also operates casinos abroad on several luxury cruise vessels.Through its Austrian subsidiary, the Company holds a 66.6% ownership interest in Casinos Poland Ltd., the owner and operator of nine casinos in Poland. GlobalSCAPE, Inc. (GSB) provides secure information exchange capabilities for enterprises and consumers through the development and distribution of software, delivery of managed and hosted solutions, and provisioning of associated services.Its solution portfolio facilitates transmission of critical information, such as financial 18 Perritt Ultra MicroCap Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) data, medical records, customer files, vendor files, personnel files, transaction activity, and other similar documents between geographically separated network infrastructures. BSQUARE Corporation (BSQR) provides software solutions and related engineering services to companies that develop smart, connected systems in North America and internationally. It primarily focuses on smart, connected systems that utilize Microsoft Windows Embedded and Windows Mobile operating systems, as well as devices running other popular operating systems, such as Android, Linux and QNX. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) April 30, 2015 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories.For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 19 Perritt Low Priced Stock Fund Portfolio Managers’ Message Michael Corbett, Brian Gillespie, Portfolio Manager Portfolio Manager The Perritt Low Priced Stock Fund recently passed one milestone and is closing in on another one.At the end of February, the Fund celebrated the 1-year anniversary of the launch as a mutual fund.Perhaps more importantly, the Fund is closing in on a longer 3-year anniversary, since inception.As a reminder, the Fund is a successor to a separately managed account that was launched on 6/30/2012.We are pleased with the results of the fund over both the short-term, as well as the long-term.Our hope is that you, our fellow investors, are pleased with the results as well.Our comments in this section will focus on the 6-month period ending April 30, 2015. As of April 30, 2015, the Fund’s portfolio contained the common stocks of 69 companies.The Fund’s 10 largest holdings and detailed descriptions can be found on page 26.Based on our earnings estimate, the Fund’s portfolio is trading at just above 16 times next year’s earnings.The median price/revenue for the portfolio is 1.1 times and the median market capitalization is approximately $625 million. For the semi-annual report period, the Fund returned more than double the return of the benchmark Russell 2000 Index.Our performance results for this period, as well as the results for the Russell 2000 Index can be viewed on page 25.Our outperformance was driven by both sector allocations and stock selection.Sector weightings is a function of where we see the best valuations and growth prospects.Our largest sector weights were Information Technology and Industrials.Both of these sector weights were higher than in our benchmark index, the Russell 2000, and contributed to our outperformance.Within technology, we found attractive opportunities in the semiconductor and semiconductor equipment space.Within industrials, we found value in some airlines as well as machinery.One sector we were underweight relative to our benchmark was healthcare.Healthcare is a large weighting in the Russell 2000 Index partly due to its weight in biotechnology stocks.We generally avoid this area due to valuations and limited visibility into the FDA approval process for new drugs.Another sector that we remained underweight relative to our benchmark during the period was financials.The main areas within financials that we had limited exposure to were banks and real estate investments trusts (REITs). Turning to a few individual names, one of our best performers was Allied Motion Technologies Inc. (AMOT) which roughly doubled in value during the period.This company designs and manufactures motors for the Commercial, Industrial, and Aerospace and Defense markets.This company is an example of the type of companies we look to invest in.The stock was trading at reasonable price-to-sales and price-to earnings valuations when we became involved several years ago.Plus, there is no analyst coverage on the name.More investors became aware of the company during the past six months as a result of improved results tied in part to an acquisition made in late 2013 that essentially doubled the company’s revenues.Another contributor to performance in the period was JetBlue Airways Corporation 20 Perritt Low Priced Stock Fund (JBLU) which gained over 75 percent in the period.Like many other airlines, JetBlue saw a rise in its stock price as the price of oil slumped in late 2014 and early 2015. Like every investor, we are never going to be perfect.There will be times when we miss out on stocks that have huge gains.There will be other times when we hold stocks that decline more than the market.We were able to avoid any large detractors and benefited from several large contributors to performance in the most recent period.Like all successful investors, we will not become complacent. Our main goal is to select stocks that we believe have attractive valuations and present upside potential.We were successful in the most recent period, but we will continue to examine our current positions and new opportunities to ensure the Low Priced Stock Fund continues to be successful. As you may recall, we have currently capped the Fund’s expense ratio at 1.50 percent, with a gross expense ratio of 5.03 percent.This means that Perritt Capital will be paying a great deal of the Perritt Low Priced Stock Fund’s expenses.We currently estimate that we need a little more than $10 million in assets to cover the Fund’s annual expenses, but Perritt will still not be collecting a fee at the $10 million asset level.If you have any questions or comments about this report or your investment in the Perritt Low Priced Stock Fund, please call us toll-free at (800) 331-8936 or visit our website at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. As always, thank you for your continued support and interest in the Perritt Low Priced Stock Fund. Brian Gillespie Portfolio Manager The Fund is the successor to a separately managed account. The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of the predecessor, and the predecessor’s portfolio managers are the current portfolio managers of the Fund. However, the predecessor was not a registered investment company. Had the predecessor been registered under the Investment Company Act and been subject to the provisions of the Investment Company Act and the Internal Revenue Code to which the fund is subject, its investment performance may have been adversely affected. Russell 2000 Index is an index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. Price/Revenue is a valuation ratio that compares a company’s stock price to its revenues. Price-to-sales is an indicator of the value placed on each dollar of a company’s sales or revenues.It can be calculated either by dividing the company’s market capitalization by its total sales over a 12-month period, or on a per-share basis by dividing the stock price by sales per share for a 12-month period. Price-to-earnings is a valuation ratio of a company’s current share price compared to its per-share earnings.It is calculated as the market value per share divided by earnings per share. Past performance does not guarantee future results. Forward earnings is not a measure of the Fund’s future performance. 21 Perritt Low Priced Stock Fund Opinions expressed are subject to change at any time, are not guaranteed, and should not be considered investment advice. Please refer to the Schedule of Investments in the report for more complete information regarding Fund holdings. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks, such as limited liquidity and greater volatility. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The Low Priced Stock Fund may invest in early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. Low Priced stocks are generally more volatile than higher priced securities The semi-annual report must be preceded or accompanied by a prospectus. One cannot invest directly in an Index. The Perritt Funds are distributed by Quasar Distributors, LLC. 22 (This Page Intentionally Left Blank.) 23 Perritt Low Priced Stock Fund Performance* (Unaudited) April 30, 2015 Perritt Low Priced Stock Fund** versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the microcap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund at inception (June 30, 2012) of the Fund’s predecessor account through April 30, 2015.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares.The graph does not imply any future performance. ** June 30, 2012 is the inception date of the Fund’s predecessor account.The Fund commenced operations on February 28, 2014.The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of the predecessor account. 24 Perritt Low Priced Stock Fund Performance* (Unaudited) (Continued) April 30, 2015 Cumulative Total Returns** Periods ended April 30, 2015 (Unaudited) Past Past Past Since 6 Months 1 Year 2 Years* Inception* Perritt Low Priced Stock Fund 11.80% 10.17% 43.60% 68.67% Russell 2000® Index 4.65% 9.71% 32.19% 58.69% (reflects no deduction for fees and expenses) Russell MicroCap® Index 5.42% 7.66% 35.11% 61.10% (reflects no deduction for fees and expenses) Average Annual Total Returns** Periods ended April 30, 2015 (Unaudited) Past Past Since 1 Year 2 Years* Inception* Perritt Low Priced Stock Fund 10.17% 19.83% 20.27% Russell 2000® Index 9.71% 14.97% 17.71% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.66% 16.24% 18.33% (reflects no deduction for fees and expenses) The Perritt Low Priced Stock Fund’s annualized net expense ratio, as stated in the statutory prospectus, dated October 31, 2014, was 1.51%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The Fund is the successor to a separately managed account.Immediately prior to the Fund commencing operations on February 28, 2014, the predecessor account transferred its assets to the Fund in exchange for the Fund’s shares.The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of the predecessor.In addition, the predecessor’s portfolio managers are the current portfolio managers of the Fund.As a mutual fund registered under the Investment Company Act of 1940, the Fund is subject to certain restrictions under the 1940 Act and the Internal Revenue Code to which the predecessor was not subject.Had the predecessor been registered under the 1940 Act and been subject to the provisions of the 1940 Act and the Code, its investment performance may have been adversely affected.The performance was achieved by the predecessor when Fund assets were relatively small; the same strategies may not be available, and similar performance may not be achieved, when the Fund’s assets are larger.The performance shown includes an annual management fee of 1.00% and does not include any expenses paid by the predecessor’s investment adviser. The since inception date is June 30, 2012, the date of inception of the Fund’s predecessor account.The past performance of the Fund and its predecessor account (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 25 Perritt Low Priced Stock Fund Ten Largest Common Stock Holdings (Unaudited) JetBlue Airways Corp (JBLU) is the fifth largest passenger carrier in the U.S. based on revenue passenger miles with average of 800 daily flights.JetBlue served approximately 87 BlueCities in 27 states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, and 17 countries in the Caribbean and Latin America. Aegean Marine Petroleum Network Inc. (ANW) operates as a marine fuel logistics company that supplies refined marine fuel and lubricants to vessels in port, at sea, and on rivers worldwide, as well as to marine fuel traders, brokers, and other end-users of marine fuel and lubricants.ANW also provides a range of shipping services, such as technical support and maintenance, insurance arrangement and handling, financial administration, and accounting services. Orbotech LTD (ORBK) provides yield-enhancing and production solutions for printed circuit boards (PCBs), liquid crystal displays (LCDs), and semiconductor devices in China, Taiwan, North America, Korea, Europe, Japan, and internationally.It operates through three segments: Production Solutions for the Electronics Industry, Recognition Software, and Solar Energy.The company’s products include direct imaging, automated optical inspection (AOI), automated optical repair, and production systems used in the manufacture of PCBs and other electronic components. Qorvo Inc. (QRVO) designs, develops, manufactures, and markets radio frequency solutions for OEMs and original design manufacturers in the United States and internationally.Its products facilitate worldwide mobility and provide improved connectivity and support for mobile devices, wireless infrastructure, broadband, cable television, aerospace and defense markets. Merit Medical Systems, Inc. (MMSI) is a worldwide company engaged in the development, manufacturing, and distribution of proprietary disposable medical devices used in interventional and diagnostic procedures, particularly in cardiology, radiology and endoscopy.Merit serves client hospitals with a domestic and international sales force totaling approximately 130 individuals, as well as select distributors. Hawaiian Holdings Inc. (HA) engages in the transportation of passenger and cargo between Hawaiian Islands and North America, South Pacific, Australia, New Zealand, and Asia.Hawaiian Holdings offers non-stop services to Hawaii from more U.S. gateway cities than any other airline, with approximately 160 daily flights. TravelCenters of America LLC. (TA) is the largest publicly-traded operator/franchisor of full-service travel centers in the United States.As of March 31, 2015, the Company’s business included 251 travel centers, 175 of which were operated under the “TA” brand name and 76 of which were operated under the “Petro Stopping Centers” brand name, located in 43 states.TravelCenters of America also operated 60 convenience stores with retail gasoline stations, primarily under the “Minit Mart” brand name. Brocade Communications Systems, Inc. (BRCD) provides a comprehensive line of high-performance networking hardware and software products and services to organizations.Its offerings improve the reliability, efficiency and adaptability of data centers and help customers to deploy next generation data center architecture, virtualization, and cloud computing. 26 Perritt Low Priced Stock Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) Mitel Networks Corporation (MITL) provides business communication and collaboration software and services to small-to-medium sized enterprises nationally and internationally. Its products and services include IP telephony platforms, unified communication and collaboration solutions, subscription-based telecommunication solutions, cloud based applications, network services, and connectivity. ClearOne Inc. (CLRO) is a communications solutions company that develops and sells audio conferencing systems and other related products for audio, video, and Web conferencing applications.The reliability, flexibility, and performance of ClearOne’s comprehensive solutions create a natural communications environment, which saves organizations time and money by enabling more effective and efficient communication. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) April 30, 2015 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories.For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 27 Perritt MicroCap Opportunities Fund Schedule of Investments April 30, 2015 (Unaudited) Shares COMMON STOCKS – 91.96% Value Aerospace & Defense – 1.33% Air Industries Group, Inc. $ CPI Aerostructures, Inc.(a) Auto Parts & Equipment – 3.23% Miller Industries, Inc. Motorcar Parts of America, Inc. (Acquired 4/24/2012, Cost $968,750)(a)(b) Motorcar Parts of America, Inc.(a) SORL Auto Parts, Inc.(a) Stoneridge, Inc.(a) Biotechnology – 0.76% Trinity Biotech Plc – ADR Building Materials – 1.83 Global Brass & Copper Holdings, Inc. PGT, Inc.(a) Business Services – 7.65% Datalink Corp.(a) EPIQ Systems, Inc. GP Strategies Corp.(a) Innodata Isogen, Inc.(a) Newtek Business Services, Inc. PCM, Inc.(a) PRGX Global, Inc.(a) RCM Technologies, Inc. Sizmek, Inc.(a) Chemical & Related Products – 3.47% Aceto Corporation KMG Chemicals, Inc. Northern Technologies International Corp.(a) OMNOVA Solutions, Inc.(a) Trecora Resources(a) Commercial Banks – 5.02% Bankwell Financial Group, Inc.(a) Berkshire Hills Bancorp, Inc. Hilltop Holdings, Inc.(a) Peoples Bancorp, Inc. TriState Capital Holdings, Inc.(a) Triumph Bancorp, Inc.(a) Veritex Holdings, Inc.(a) Commercial Services & Supplies – 1.53% Ennis, Inc. Libbey, Inc. Construction & Engineering – 3.82% Comfort Systems USA, Inc. Furmanite Corp.(a) Hill International, Inc.(a) MFRI, Inc.(a) Consumer Products – Distributing – 0.36% LifeVantage Corp.(a) Consumer Products – Manufacturing – 5.51% Cherokee, Inc. Delta Apparel, Inc.(a) Flexsteel Industries, Inc. Orchids Paper Products Co. Remy International, Inc. Superior Uniform Group, Inc. The accompanying notes to financial statements are an integral part of this schedule. 28 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) April 30, 2015 (Unaudited) Shares Value Consumer Products – Manufacturing (Continued) Universal Electronics, Inc.(a) $ Consumer Services – 0.76% DHI Group, Inc.(a) Electronic Equipment & Instruments – 1.05% Bel Fuse, Inc. SL Industries, Inc.(a) Energy & Related Services – 4.15% DHT Holdings, Inc. Matrix Service Co.(a) Mitcham Industries, Inc.(a) Newpark Resources, Inc.(a) PHI, Inc.(a) Renewable Energy Group, Inc.(a) StealthGas, Inc.(a) Financial Services – 6.93% Cowen Group, Inc.(a) FBR & Co.(a) Global Cash Access Holdings, Inc.(a) Hennessy Advisors, Inc. Liberty Tax, Inc. Oppenheimer Holdings, Inc. Silvercrest Asset Management Group, Inc. – Class A Food – 4.72% Crimson Wine Group Ltd.(a) Diversified Restaurant Holdings, Inc.(a) Farmer Brothers Co.(a) John B. Sanfilippo & Son, Inc. Landec Corp.(a) Health Care Providers & Services – 1.44% Five Star Quality Care, Inc.(a) The Ensign Group, Inc. Industrial Goods – 2.07% Hudson Technologies, Inc.(a) Olympic Steel, Inc. Schnitzer Steel Industries, Inc. Insurance – 4.99% Atlas Financial Holdings, Inc.(a) Baldwin & Lyons, Inc. EMC Insurance Group, Inc. United Insurance Holdings Corp. Leisure – 1.46% Century Casinos, Inc.(a) Full House Resorts, Inc.(a)(c) Medical Supplies & Services – 5.21% Addus Homecare Corp.(a) BioScrip, Inc.(a) CryoLife, Inc. Exactech, Inc.(a) Liberator Medical Holdings, Inc. Syneron Medical Ltd.(a) Oil & Gas – 1.67% Abraxas Petroleum Corp.(a) Hallador Energy Co. Vaalco Energy, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 29 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) April 30, 2015 (Unaudited) Shares Value Retail – 4.13% Big 5 Sporting Goods Corp. $ CafePress, Inc.(a) Christopher & Banks Corp.(a) Kirkland’s, Inc.(a) Systemax, Inc.(a) Weyco Group, Inc. Semiconductor Related Products – 6.49% AXT, Inc.(a) CyberOptics Corp.(a) DSP Group, Inc.(a) Integrated Silicon Solution, Inc. PDF Solutions, Inc.(a) Photronics, Inc.(a) Rudolph Technologies, Inc.(a) Software – 3.59% American Software, Inc. – Class A iPass, Inc.(a) Qumu Corp.(a) VASCO Data Security International, Inc.(a) Zix Corp.(a) Specialty Manufacturing – 7.16% AEP Industries, Inc.(a) Core Molding Technologies, Inc.(a) Federal Signal Corp. KVH Industries, Inc.(a) L.B. Foster Co. LSI Industries, Inc. Manitex International, Inc.(a) Northwest Pipe Co.(a) Sparton Corp.(a) Telecommunications – 1.63% Ceragon Networks Ltd.(a) PC-Tel, Inc. TOTAL COMMON STOCKS (Cost $316,367,595) $ REAL ESTATE INVESTMENT TRUSTS – 3.77% City Office Real Estate Investment Trust, Inc. $ Monmouth Real Estate Investment Corp. – Class A Physicians Realty Trust UMH Properties, Inc. Whitestone Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $12,975,888) $ Contracts WARRANTS – 0.00% Value Insurance – 0.00% Imperial Holdings, Inc. Warrant Expiration: 10/06/2019, Exercise Price $10.75(a)(e) $
